

113 S1544 IS: Timber Revitalization and Economic Enhancement Act of 2013
U.S. Senate
2013-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1544IN THE SENATE OF THE UNITED STATESSeptember 24, 2013Mr. Pryor (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to make permanent certain provisions of the Heartland, Habitat, Harvest, and Horticulture Act of 2008 relating to timber, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Timber Revitalization and Economic Enhancement Act of 2013.2.Treatment of
			 timber gains(a)Special rate
			 made permanentParagraph (1) of section 1201(b) of the Internal
			 Revenue Code of 1986 is amended by striking ending after the
			 date and all that follows through after such date and
			 inserting beginning after the date of the enactment of the
			 Timber Revitalization and Economic Enhancement Act of 2013.(b)Adjustment of
			 special rate(1)In
			 generalClause (i) of section 1201(b)(1)(B) of such Code is
			 amended by striking 15 percent and inserting 20
			 percent.(2)Conforming
			 amendmentSection 55(b) of such Code is amended by striking
			 paragraph (4).(c)Computation for
			 taxable years in which rate first appliesParagraph (3) of
			 section 1201(b) of such Code is amended to read as follows:(3)Computation for
				taxable years in which rate first appliesIn the case of any
				taxable year which includes the date of the enactment of the
				Timber Revitalization and Economic Enhancement Act of 2013, the qualified timber gain for such
				year shall not exceed the qualified timber gain properly taken into account for
				the portion of the year after such
				date..(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.